Title: To George Washington from Benjamin Contee, 9 June 1790
From: Contee, Benjamin
To: Washington, George



Sr
Tuesday morning ⟨9th⟩ June 90

Being informed you are about to fill up your nominations of Consuls for the United States, I beg leave to mention Alexander Contee; who has requested my application in his behalf, for the consulship at the port of London. Delicacy forbids my saying much of a Brother, and might restrain me likewise from doing him Justice; But I persuade myself that if your appointment for the above po⟨r⟩t is not allready provided, It will not discredit your choice to place his name in the nomination, as consul for that port. He has resided in London since the year 85 and for the most of the Time at the Head of a mercantile House; He is expected to arrive soon in Maryland, but with intention to return to England in the fall.
forgive me, Sr, for the trouble I occasion you. I thought it best to do it in this mode as it leaves less room for that embarrassment consequent on applications—and places you in a less arduous situation than personal application would.
It does also favor my own deffidence nevertheless if I thought a personal application would be more expressive of respect, I would not hesitate to make it. Having the Honour to be truly, with sentiments of the highest consideration, your very respectful and most Obedient Hble Servant

Ben: Contee

